
	
		I
		112th CONGRESS
		1st Session
		H. R. 2113
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2011
			Ms. Hirono introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend titles 23 and 49, United States Code, to improve
		  the effectiveness of transportation programs on Federal lands and to provide
		  funding for park roads and parkways and the Paul S. Sarbanes Transit in Parks
		  Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Transportation Infrastructure Improvements on Federal Lands
			 Act of 2011.
		2.Federal lands
			 highways
			(a)Preventive
			 maintenanceSection 116(d) of
			 title 23, United States Code, is amended—
				(1)by inserting after
			 the State the following: or the appropriate Federal land
			 management agency; and
				(2)by inserting after
			 a Federal-aid highway the following: or a Federal lands
			 highway.
				(b)Use of
			 fundsSection 204(b)(1) of title 23, United States Code, is
			 amended—
				(1)in subparagraph
			 (A)—
					(A)by inserting after
			 parkways, the following: trails that are principally for
			 transportation purposes,; and
					(B)by striking
			 and at the end;
					(2)in subparagraph
			 (B) by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(C)maintenance of highways, roads, parkways,
				and trails that are principally for transportation purposes located on public
				lands, national parks, and Indian reservations (in accordance with the safety,
				bridge, and pavement management systems established under subsection (a)(6)),
				if the Secretary of the appropriate Federal land management agency demonstrates
				to the satisfaction of the Secretary that such maintenance will improve the
				asset management of such
				facilities.
						.
				(c)FundingThere
			 is authorized to be appropriated out of the Highway Trust Fund (other than the
			 Mass Transit Account) for park roads and parkways under section 204 of title
			 23, United States Code—
				(1)$500,000,000 for
			 fiscal year 2012;
				(2)$550,000,000 for
			 fiscal year 2013;
				(3)$605,000,000 for
			 fiscal year 2014;
				(4)$665,000,000 for
			 fiscal year 2015;
				(5)$730,000,000 for
			 fiscal year 2016; and
				(6)$800,000,000 for
			 fiscal year 2017.
				3.High priority
			 projects program
			(a)In
			 generalSection 117(d) of
			 title 23, United States Code, is amended by inserting after
			 thereof; the following: except that the Federal share of
			 the cost of any portion of a project that is located on public lands or an
			 Indian reservation, or in a national park or wildlife refuge, shall be 100
			 percent and.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to projects
			 authorized after the date of enactment of this Act.
			4.Alternative
			 transportation in parks and public lands
			(a)Qualified
			 projectSection 5320(c)(5) of
			 title 49, United States Code, is amended—
				(1)in the matter
			 preceding subparagraph (A) by inserting after or capital project
			 the following: , or a project described in subparagraph
			 (H),;
				(2)in subparagraph
			 (E) by striking the or at the end;
				(3)in subparagraph
			 (F) by striking the period at the end and inserting a semicolon; and
				(4)by adding at the
			 end the following:
					
						(G)is part of a comprehensive alternative
				transportation program designed to meet the transit needs of an eligible area
				and with respect to which implementation is expected to last more than one
				year; or
						(H)involves financing the costs associated
				with operating fixed guideway projects and systems, buses and related
				equipment, and bus-related facilities for which assistance has been provided
				under section 5309(b).
						.
				
				(b)Authorizations
				(1)In
			 generalThere shall be available from the Mass Transit Account of
			 the Highway Trust Fund to carry out section 5320—
					(A)$100,000,000 for
			 fiscal year 2012;
					(B)$110,000,000 for
			 fiscal year 2013;
					(C)$121,000,000 for
			 fiscal year 2014;
					(D)$133,000,000 for
			 fiscal year 2015;
					(E)$146,000,000 for
			 fiscal year 2016; and
					(F)$161,000,000 for
			 fiscal year 2017.
					(2)Projects in
			 national parksOf amounts made available to carry out section
			 5320 for each fiscal year specified under paragraph (1), not less than 60
			 percent of such amounts shall be for qualified projects in national
			 parks.
				(3)Grants as
			 contractual obligationsAmounts made available from the Mass
			 Transit Account of the Highway Trust Fund pursuant to this section shall be
			 treated as having been made available pursuant to section 5338 of title 49,
			 United States Code, for purposes of subsection (f) of that section.
				
